IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
            NOS. WR-92,506-01, WR-92,506-02, WR-92,506-03 & WR-92,506-04


                      EX PARTE DAVID ALLEN RUSSELL, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. W199-81323-2012-HC, W199-81325-2012-HC,
                    W199-81326-2012-HC & W199-80629-2013-HC
                         IN THE 199TH DISTRICT COURT
                            FROM COLLIN COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of one count of sexual assault of a child, two counts of sexual

assault, and two counts of indecency by contact. He is serving two ten-year prison sentences, one

fifteen year sentence, one twelve year sentence, and one eight year sentence for his convictions. The

Thirteenth Court of Appeals affirmed his convictions. Russell v. State, Nos. 13-13-00372, 13-13-

00373, 13-13-00374 & 13-13-00375-CR (Tex. App.—Corpus Christi-Edinburg Apr 9, 2015) (not

designated for publication). Applicant filed these applications for writs of habeas corpus in the

county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.
        On December 7, 2016 , the trial court entered orders designating issues. The district clerk

properly forwarded these applications to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the applications were forwarded before the trial court made findings of fact

and conclusions of law. We remand these applications to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 21, 2021
Do not publish